


Exhibit 10.26

 

CONFIDENTIAL PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH
PORTIONS.  ASTERISKS DENOTE OMISSIONS.

 

ADDENDUM

TO

LICENSE AGREEMENT

 

This is an Addendum to the License Agreement dated July 26, 2010 (the
“Agreement”) by and between MDxHealth S.A. (“MDxH” formerly OncoMethylome
Sciences, S.A. or “Onco”) and Exact Sciences Corporation (“Exact”).  The terms
of this Addendum shall take precedence over, and shall supersede any conflicting
terms contained in, the Agreement.  Any terms which are defined in the Agreement
shall have the same meaning in this Addendum, unless otherwise defined herein;
provided further that all references to “Onco” in the Agreement shall be deemed
to be replaced with “MDxH”.  The effective date of this Addendum is May 6, 2011.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Section 3.4(a) is hereby revised in its
entirety to read as follows:  “In the event that Exact elects to discontinue its
right and license to MSP in the notice provided by Exact pursuant to
Section 2.5, the royalty rate shall equal [***]% of the Royalty Base for the
MDxH Methylation Marker that is included in the Licensed Products or Licensed
Services, whether the applicable marker is a Primary MDxH Methylation Marker or
a Supplementary MDxH Methylation Marker.  In the event that Exact is required or
agrees to pay running royalties for rights under a Third Party
patent(s) covering an additional DNA methylation marker, including associated
know how (if any), incorporated into a Licensed Product or Licensed Service,
then Exact shall be entitled to deduct such royalties actually paid to said
Third Party on sales of such Licensed Product or Licensed Service from the
royalties payable to MDxH under this Section 3.4(a) on sales of such Licensed
Product or Licensed Service; provided that in no event shall the royalty rate
payable to MDxH by operation of this Section 3.4(a) be less than [***]% of the
Royalty Base.”

 

2.                                      Section 3.4(b) is hereby revised in its
entirety to read as follows:  “In the event that Exact elects to continue its
right and license to MSP in the notice provided by Exact pursuant to
Section 2.5, the royalty rate shall equal [***]% of the Royalty Base for the
MDxH Methylation Marker that is included in the Licensed Products or Licensed
Services, whether the applicable marker is a Primary MDxH Methylation Marker or
a Supplementary MDxH Methylation Marker; provided, however, that upon expiration
of all United States Patents applicable to MSP as referenced on Exhibit B, the
royalty rate provided in Section 3.4(a) shall be applicable with respect to all
sales of Licensed Products or Licensed Services following the date of such
expiration regardless of whether Exact uses MSP in Licensed Products or Licensed
Services.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their authorized representatives to
execute this Addendum as of the date set forth above.

 

 

MDxHealth S.A.

Exact Sciences Corporation

 

 

 

 

By:

/s/ Jan Groen

 

By:

/s/ Maneesh K. Arora

 

Jan Groen, CEO

Name:

Maneesh K. Arora

 

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------
